Citation Nr: 1227675	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957 and from March 1960 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims.  

In January 2011, the Veteran requested a hearing before the Board at his local RO.  In May 2012, the Veteran was notified of a hearing scheduled in June 2012.  In June 2012, the Veteran's representative submitted a written statement indicating that the Veteran wished to cancel his hearing.  Accordingly, the Veteran's hearing request has been withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he currently suffers from tinnitus as a result of in-service exposure to acoustic trauma while serving as a small arms repairman and a field artillery repairman.  He reports repairing and firing eight inch howitzers without the use of hearing protection and serving as an artillery mechanic and trainer.  See statements in support of claim dated November 2008 and August 2009; January 2009 VA examination report.  Service personnel records corroborate that he served as a small arms repairman in an ordnance unit during his first period of active duty and as vehicle mechanic in an artillery unit during his second period of active service.  See DD 214s.  Exposure to acoustic trauma during service is conceded.  

The question to be resolved in this case is whether the Veteran's current tinnitus is etiologically related to active service. 

The Veteran underwent a VA audio examination in January 2009, at which time he reported that he experienced tinnitus for years.  He noted six years of service, to include serving as an artillery mechanic during his first tour, and as a truck driver in Korea and an artillery trainer of eight inch howitzers during his second tour.  He further reported that his post-service occupations included planting trees for a forest service, a mechanic, delivery for a furniture store, and truck driver, and that he used to hunt without the use of hearing protection.  It was the examiner's opinion that the Veteran's tinnitus was not caused by noise exposure during service.  In providing the opinion, the examiner explained that the Veteran's service treatment records did not support his claim; that the Veteran did not recall having tinnitus during service, which was consistent with his service treatment records; and that the Veteran reported hunting and target shooting without protection.  

In a September 2009 letter, the Veteran indicated that he reviewed the January 2009 VA examination report and wanted to clarify that he did not report to the VA examiner that he did not recall experiencing tinnitus during service.  The Veteran stated that he was assigned to an artillery unit during service and was exposed to a noisy environment.  He explained that the first time a cannon went off when he stood directly behind it resulted in ringing in his ears and that he could not hear for several hours afterwards.  He explained that each time he participated in artillery practice, his tinnitus would last longer, and asserted that none of his civilian occupations involved as noisy an environment as his time in service.  

The Veteran has reported tinnitus since service.  See September 2009 statement in support of claim.  The January 2009 VA examiner determined that tinnitus was unrelated to in-service noise exposure.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1372.  Moreover, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his current bilateral hearing loss condition had its onset during service as a result of his exposure to acoustic trauma.  See e.g., September 2009 statement from the Veteran.  Although the Board regrets the additional delay, another opinion is needed to determine whether the Veteran's bilateral hearing loss onset in service or is etiologically related to service. The Board acknowledges that the record currently includes an opinion.  The January 2009 VA opinion is not adequate for adjudicative purposes, however, as it appears that the examiner's opinion was based at least in part on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the claim must be remanded for an adequate opinion.  Recent VA treatment records should also be obtained. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the VA Roseburg Healthcare System, dated since October 2008.  

2.  Schedule the Veteran for a VA audio examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to acoustic trauma during service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


